Citation Nr: 0524315	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had two periods of active duty, extending from 
November 1962 to May 1963 and from November 1964 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which the RO denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
a low back disorder.

The veteran was scheduled to present testimony at a 
videoconference hearing scheduled for August 2005.  However 
in July 2005, the veteran's representative requested that the 
hearing be cancelled, and also identified additional evidence 
which should be sought for a complete record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering fully informed decisions as to the 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and for a low back disorder.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

In a July 2005 memorandum, the veteran's representative 
identified additional evidence which was not part of the 
record and which he has requested VA to seek in order to 
complete the record.  Specifically, the representative has 
requested that VA obtain the service medical records (SMRs) 
for the veteran's second period of active service, and 
medical records from the VA Medical Center and Clinic at Long 
Beach, California, from 1968 forward.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should conduct a search for 
the veteran's SMRs.  Specifically, the RO 
should request SMRs for the veteran's 
second period of service, from November 
1964 to November 1968, from the National 
Personnel Records Center and any 
additional appropriate repositories.  The 
request should clearly state that records 
for this period have not been received.  
All replies should be made part of the 
record and, in the event that these SMRS 
are unavailable, this should be 
specifically annotated for the record.

2.  The RO should also request the 
veteran's medical records from the VAMC 
and clinic in Long Beach, California, 
dated from December 1968 forward (records 
from this facility dated from December 
1994 to July 2001 are currently part of 
the record).  All available records 
should be associated with the filed and 
in the event that some or all of these 
records are unavailable, this should be 
annotated for the file. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


